Citation Nr: 1043630	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-21 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include posttraumatic stress disorder (PTSD) and generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 
1954.

This case originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).

In June 2008, the Board issued a decision that denied service 
connection for (1) PTSD and (2) a dental disorder.  The Veteran 
appealed the Board's June 2008 decision to the United States 
Court of Appeals for Veterans Claims (Court), which issued a 
memorandum decision in February 2010 affirming the Board 
determination denying the Veteran's dental disorder claim but 
vacating and remanding the Board June 2008 decision insofar as it 
denied service connection for PTSD.  The appeal is presently 
before the Board for action consistent with the instructions 
contained in the memorandum decision.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

In the memorandum decision, the Court affirmed the Board's June 
2008 decision in part, but vacated and remanded the issue of 
service connection for PTSD.  The Court, in the memorandum 
decision, found that remand was necessary for two reasons.  
First, the Court found that VA did not send proper notice to the 
Veteran, as required 38 U.S.C. §5103A(b)(2), after establishing 
that his service records were unavailable (destroyed in a fire).  

The Court also found that remand was necessary because the Board 
considered generalized anxiety disorder when adjudicating the 
claim of service connection for PTSD.  Citing See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Court determined that the 
scope of the Veteran's PTSD claim did not encompass a claim of 
service connection for a psychiatric disorder other than PTSD.  
The Court explained that although the Veteran had also been 
diagnosed with generalized anxiety disorder, this disorder 
represents a distinct diagnosis and, therefore, an independent 
claim.  The Court concluded that this separate claim must be 
remanded for proper development and adjudication.  

In light of the Court's memorandum decision, the Board finds that 
remand is necessary for further development and adjudication.  

Also, subsequent to the Court's remand, the Veteran, through his 
attorney, requested the opportunity to testify at a Board hearing 
in a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, the RO should send the Veteran 
a letter (a) advising him that his service 
records could not be obtained; (b) briefly 
explaining the efforts made to obtain the 
records; (c) describing any further action to 
be taken with respect to the claims; and (d) 
advising him to submit alternative forms of 
evidence supporting the claims.  The RO 
should fully assist the Veteran in obtaining 
any alternative evidence identified.   

The RO should concurrently undertake all 
necessary notice and development action 
necessary to adjudicate the related claim of 
service connection for a psychiatric disorder 
other than PTSD, to include generalized 
anxiety disorder.  

2.  After completing the requested actions, 
the RO should undertake any additional 
notification and/or development warranted by 
the record, to include scheduling the Veteran 
for any VA examinations necessary under 
38 C.F.R. § 3.159(c)(4).  Then, the RO should 
readjudicate the remanded claims in light of 
all pertinent evidence and legal authority 
and addressing all relevant theories of 
entitlement.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

3.  Thereafter, the Veteran should be 
scheduled for a Board videoconference hearing 
from the RO.

The case should then be returned to the Board for the purpose of 
appellate disposition, if indicated.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

